Citation Nr: 9905230	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-32 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1996 RO rating decision that denied service 
connection for PTSD.  The veteran submitted a notice of 
disagreement in January 1997, and the RO issued a statement 
of the case in August 1997.  The veteran submitted a 
substantive appeal in November 1997, and testified at a 
hearing in March 1998.  The RO hearing officer then denied 
service connection for PTSD.



REMAND

The report of the veteran's psychiatric counseling at the VA 
medical facility in Cambridge, Maryland, in November 1996, 
shows a diagnosis of PTSD as does the summary of his VA 
hospitalization from May to June 1998 at the medical facility 
in Hampton, Virginia.  This evidence shows a clear diagnosis 
of PTSD that warrants further development in this case to 
determine whether the veteran meets the eligibility 
requirements to establish service connection for this 
disorder.

A review of the record shows that the veteran had Vietnam 
service from June 1969 to March 1970 and was assigned to the 
25th Infantry Division during this period.  A brief history 
of this Division has been added to the veteran's claims 
folder and shows that this Division saw combat action.  This 
evidence and the other evidence does not show whether the 
veteran personally participated in combat and additional 
evidence should be obtained from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) in order to 
determine whether the veteran is a combat veteran and to 
corroborate his claimed stressors while in Vietnam.  M21-1, 
Part III, par. 5.14b.

In the substantive appeal, the veteran reports receiving 
treatment for PTSD from Dr. Allen Brett at the VA medical 
facility in Cambridge, Maryland, and in correspondence dated 
in September 1998 he reports being hospitalized for treatment 
of this disorder at the VA medical facility in Perry Point, 
Maryland, in September 1998.  These records have not been 
obtained, and they should be.  The duty to assist the veteran 
in the development of facts pertinent to his claim includes 
obtaining all relevant records and providing an adequate VA 
examination.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA of evaluation and 
treatment for PTSD since separation from 
service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file, 
including the VA medical facilities in 
Cambridge, Maryland, and Perry Point, 
Maryland, in order to obtain the reports 
of the veteran's treatment for PTSD by 
Dr. Brett and while hospitalized in 
September 1998.

2.  The RO should prepare a summary of 
all the veteran's claimed stressors for 
submission to the USASCRUR at the 
appropriate address.  A copy of the 
veteran's DD Form 214 and DA Form 20 or 
equivalent service documents should be 
sent with the summary of the claimed 
stressors to the USASCRUR and they should 
be asked to provide any information that 
might corroborate the veteran's alleged 
stressors.

3.  After the above development, the RO 
should determine whether the veteran has 
a stressor or stressors to support the 
diagnosis of PTSD due to service.  This 
determination should reflect 
consideration of the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) and 
38 C.F.R. § 3.304(f) (1998).  

4.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor to support the diagnosis of 
PTSD,  the RO should schedule the veteran 
for a VA psychiatric examination.  The 
psychiatrist should state whether the 
veteran meets the diagnostic criteria of 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, Third or Fourth 
Edition, to support the diagnosis of 
PTSD; and whether there is a nexus 
between the PTSD and one or more of the 
inservice stressors.  The psychiatrist 
should support all opinions with a 
discussion of medical principles as 
applied to the medical evidence in this 
case.  In order to assist the examiner in 
providing the requested information, the 
claims folder must be made available to 
the psychiatrist for review prior to the 
examination.

5.  The RO should then review the 
veteran's claim for service connection 
for PTSD.  If action remains adverse to 
him, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.





This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





- 5 -


